Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The process could be performed by a librarian using pen and paper. Under the BRI, the claims (1, 15, and 18) recite the steps of:
 obtaining a plurality of electronic documents (the librarian could retrieve a set of papers, books, etc.);
obtaining a theme text indicative of a theme of interest to a user (the librarian could receive a sample from someone asking for similar texts);
determining a semantic similarity between the theme text and each of a plurality of text strings included in a dictionary (the librarian could then find similar words or statements in a dictionary to the user-supplied sample based on context and language understanding);
selecting a seed text from the plurality of text strings in response to a particular semantic similarity between the seed text and the theme text satisfying a semantic similarity threshold (the librarian makes a judgement in the form of picking the most sufficiently similar text seed);
changing a seed weight included in a weight vector that is used in identification of topics of the plurality of electronic documents, the weight vector including a plurality of weights that each correspond to a different one of the plurality of text strings in which the seed weight corresponds to the seed text, the changing of the seed weight being in response to selection of the seed text and biasing the identification of topics of the plurality of electronic documents in favor of the seed text as compared to one or more other text strings of the plurality of text strings (there is no detail on the weighting in a weight vector is given and that the weighting is not so complex as to preclude performance by a human using pen and paper. The word vector could be nothing more than a set of numerical importance rankings, e.g., a “baseball” topic model comprised of text strings and descending rankings (“batter” (1), ”free throw” (2)). For baseball, batter would be much more relevant to a collection of documents about baseball whereas “free throw” would relate to basketball/not baseball and receive a lower ranking. Thus, a user could easily edit such simple numerical data using a pen and paper and would allow them to keep track of which dictionary terms are most pertinent to a topic and/or set of documents); and
generating a representation of a topic model for display to the user, the topic model based on the plurality of electronic documents and the weight vector, the topic model identifying one or more topics of the plurality of electronic documents (this step is just the generation of a “representation” of the topic model which as claimed is just based on the weight vector and the documents and since the representation is for display, a user can simple write the names of the documents and the word vector on paper or index the documents by library reference number and include the word vector on the paper), the representation including one or more selection elements that each correspond to a respective topic of the one or more topics (and the representation include from selecting topic by a human or librarian); and
in response to selection of a respective selection element of the one or more selection elements, presenting one or more of the plurality of documents that each correspond to the respective topic that corresponds to the respective selection element (the librarian presents the document correspond to the topic that corresponds to the selected element).
Dependent claim 2 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites “each of the plurality of text strings includes a word or a phrase”. Dependent claim 3 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “determining the semantic similarity is based on a vector distance…”. Dependent claim 4 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “generating the topic model comprises using a Bayesian inference technique…”. Dependent claim 5 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “displaying to the user the representation…”. Dependent claim 6 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “determining the semantic similarity between the topic term and a refined seed text…”. Dependent claim 7 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a topic inconsistency of a particular topic term…”. Dependent claim 8 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “in response to the identification of the refined plurality of topic terms…”. Dependent claim 9 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a topic centroid of the particular topic…”. Dependent claim 10 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “identifying a plurality of sentences from the one or more electronic documents…”. Dependent claim 11 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a second topic centroid of a second topic…”. Dependent claim 12 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “the representation of the topic model incudes a representation…”. Dependent claim 13 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a plurality of theme texts…”. Dependent claim 14 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “the representation of the topic model incudes a visual representation…”. Dependent claim 16 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “displaying to the user the representation of the topic model…”. Dependent claim 17 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “…determining a semantic similarity between the topic term and a refined seed text…”. Dependent claim 19 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “displaying to the user the representation of the topic model…”. Dependent claim 20 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “… determining a semantic similarity between the topic term and a refined seed text…”.
The processing being recited here is not so complex as to preclude performance by a human. The electronic documents which is just the computer analogue to real world/paper documents that could be processed by a human. Claims 15 and 18 recite the additional elements “at least one non-transitory computer-readable media”, “instructions”, “processor”, “a system”, “one or more computer-readable media” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG. Step 2A, Prong Two, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d). Step 2B, as explained in Step 2A Prong Two above,  the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-14, 16-17, and 19-20 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
3.	The following is an examiner’s statement of reasons for allowance:
Skupin (2017/0228654) teaches methods and systems for base map and inference mapping. Topic extracted from the text through a topic model by the appearance of particular words and phrases in the input files.
Qin (2017/0185601) teaches identifying content for users on online social networks and content evaluation system for identifying similar content. The other content processed as appropriate for content having the characteristic, e.g., by recommending content that is similar to other content known to be of interest to the user.
As to claims 1, 15, and 18, prior arts of record fail to teach, or render obvious, alone or in combinations a method and system comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4.	Applicant's arguments filed 6/14/22 with regards to the 101 rejections have been fully considered but they are not persuasive. Please refer to the above 101 rejections.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652